DETAILED ACTION
Status of Claims
This action is in reply to the Applicant Remarks and Amendments filed on 09/08/2022.
Claims 1-4, 6-9, 11, 13, and 16-19 have been amended and are hereby entered.
Claims 1-20 are currently pending and have been examined.
This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Arguments
Applicant’s arguments, see Page 15, filed 09/08/2022, with respect to the specification objection have been fully considered and are persuasive. The objection of the specification has been withdrawn. 
Applicant’s arguments, see Page 15, filed 09/08/2022, with respect to the claim objection have been fully considered and are persuasive. The objection of Claims 3 and 13 has been withdrawn.
Applicant's arguments, see Pages 15-20, filed 09/08/2022, with respect to the 35 U.S.C. 101 rejection of Claims 1-20 have been fully considered, but they are not persuasive. 
Examiner respectfully disagrees Applicant’s arguments on Pages 18-19: “The specific, concrete approach in these additional elements provides a combination of steps that improves the technical field of automatic delivery route planning for ecommerce, in particular the technologies in automatically route optimization, and uses the ideas in meaningful way that is not generally linking to a technological environment.” and “Indeed, the Specification describes the technical improvements over conventional approaches, some being quoted as follows: ... [Paragraphs [0046], [0071]-[0073]]”. Examiner respectfully disagrees because automating things does not improve technology, “route optimization” is not a technology, and the problems and solutions described in the paragraphs mentioned above are not sufficient to show an improvement in computer-functionality. See MPEP 2106.05(a)I - “Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase. Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential)”.
In addition, Applicant does not even identify any specific “technology” involved in the abstract idea that is improved and just generally alleges “technologies” are improved, which is therefore Applicant has merely made a conclusory statement without evidence, and therefore it is not persuasive. See MPEP 2106.04(d)(1) – “Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement.”
Examiner respectfully disagrees Applicant’s argument “... uses the ideas in meaningful way that is not generally linking to a technological environment” because Applicant merely makes a conclusory statement and has not shown any evidence or explanation of how any of these additional elements apply or use the abstract idea in a meaningful way beyond generally linking the use of the abstract idea to a technological field. For these reasons, Applicant’s arguments are not persuasive. 
Applicant's arguments, see Pages 20-26, filed 09/08/2022, with respect to the 35 U.S.C. 103 rejection of Claims 1-20 have been fully considered, but they are not persuasive. 
Examiner respectfully disagrees Applicant’s arguments on Pages 20 and 22-23: “Applicant respectfully submits that the cited references, whether taken alone or in combination, do not teach or suggest every limitation of claims 1-20. Neither do the cited references, whether taken alone or in combination, render the invention claimed as a whole in any of claims 1-20 obvious.” and “Nowhere does Beckmann teach or suggest, among other things, “generating...; determining...; computing, ...; reassigning; ..., further reassigning, ...; and transmitting ... .” as required by amended independent claims 1 and 11. Meanwhile, Ananthanarayanan does not provide the missing teachings of Beckmann with respect to amended independent claims 1 and 11... Nowhere does Ananthanarayanan teach or suggest, among other things, “generating...; determining...; computing, ...; reassigning; ..., further reassigning, ...; and transmitting ... .” as required by amended independent claims 1 and 11. Accordingly, Ananthanarayanan does nothing to rectify the deficiencies of Beckmann, whether taken alone or in combination.  Accordingly, Applicant respectfully submits that amended independent claims 1 and 11 are patentable over Beckmann in view of Ananthanarayanan.” Examiner respectfully disagrees because Beckmann (Paragraphs [0087]-[0089], [0327]-[0330], and [0036]) teaches added new limitations in Claims 1 and 11 “wherein: further reassigning, in real-time in the at least 2 passes, the nodes to the one or more clusters further comprises: determining a respective delivery route for each of the one or more clusters for the nodes; and in at least a first pass of the at least 2 passes and for each of one or more first nodes of the nodes that comprises a respective common time window, re-determining the respective delivery route for the each of the one or more first nodes in each of the one or more clusters based on the respective common time window; and transmitting the respective delivery route, as determined and re-determined, to be displayed on a respective user device for a respective driver for the respective vehicle”. Please see Claim Rejections - 35 USC § 103 below for detail claim mapping.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claims 1, 7, 11, and 17 include “a respective common time window”. Paragraphs [0041] and [0042] of the Specification only have support for “time window” for the nodes, and Paragraph [0061] describes that “Block 450 similarly can include a block 630 of optimizing a respective first node delivery route for each of the one or more first nodes in each of the one or more clusters, when each of one or more first nodes of the nodes comprises a respective time window, as determined in block 620. In many embodiments, block 630 can optimize the respective first node delivery route for each of the one or more first nodes in each of the one or more clusters ..., to determine an optimal slot for the first node in the respective delivery route based, at least in part, on: (a) the respective time window for the respective first node; ....”. Nowhere in the Specification discloses “a respective common time window”.
The dependent claims 2-10 and 12-20 are also rejected as they do not cure the deficiencies of the independent claims 1 and 11.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a process” (method for planning delivery routes using clustering) and “a machine” (system for planning delivery routes using clustering) categories.
Regarding Claims 1-20, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
A system comprising: 
...; and ... to perform: 
extracting (a) location information of nodes from order data, (b) time window information of the nodes from the order data, and (c) load capacity information of delivery vehicles; 
generating, in real-time, one or more clusters for the nodes based, at least in part, on (a) the location information of the nodes and (b) the load capacity information, wherein: 
each of the one or more clusters is associated with a respective vehicle of one or more dispatched vehicles of the delivery vehicles; 
determining, in real-time, a respective centroid for each of the one or more clusters based on location information of cluster nodes of the nodes for each of the one or more clusters; 
computing, in real-time, a node-cluster distance matrix, wherein the node-cluster distance matrix comprises a respective node-cluster distance between each of the nodes and each of the one or more clusters based, at least in part, on a respective distance between each of the nodes and the respective centroid for each of the one or more clusters; 
reassigning, in real-time, the nodes to the one or more clusters based, at least in part, on: 
the node-cluster distance matrix; 
load capacity information of the one or more dispatched vehicles; and 
a predetermined average load threshold of the one or more dispatched vehicles; 
further reassigning, in real-time in at least 2 passes, the nodes to the one or more clusters based, at least in part, on the time window information of the nodes, wherein:
further reassigning, in real-time in the at least 2 passes, the nodes to the one or more clusters further comprises:
determining a respective delivery route for each of the one or more clusters for the nodes; and
in at least a first pass of the at least 2 passes and for each of one or more first nodes of the nodes that comprises a respective common time window, re-determining the respective delivery route for the each of the one or more first nodes in each of the one or more clusters based on the respective common time window; and
transmitting the respective delivery route, as determined and re-determined, to be displayed on ... for a respective driver for the respective vehicle.
	Step 2A, Prong 1: The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions and mathematical calculations. The limitations of extracting, generating, determining, reassigning, further reassigning the nodes to the one or more clusters, and transmitting the respective delivery route are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. The other limitation of computing a node-cluster distance matrix is a process that, under their broadest reasonable interpretation, cover concepts that involve a mathematical calculation. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity” and “Mathematical Concepts”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 1 recites additional elements – “one or more processors”, “one or more non-transitory computer-readable media storing computing instructions configured to, when run on the one more processors, cause the one or more processors”, and “a respective user device”. The claim as a whole merely describes how to generally “apply” the concept of extracting, generating, determining, computing, reassigning, further reassigning the nodes to the one or more clusters, and transmitting the respective delivery route by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process of planning delivery routes using clustering. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of planning delivery routes using clustering amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 2 recites the following limitations:
The system in claim 1, wherein: 
the computing instructions are further configured to, when run on ..., cause ... to perform: 
when an estimated delivery time for at least one node of the nodes, after further reassigning the nodes to the one or more clusters, fails to match a time window of the at least one node: 
adding a new cluster to the one or more clusters; and 
re-generating, in real-time, the one or more clusters for the nodes.
Claim 2 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 2 does not integrate the abstract idea into practical application. Claim 2 recites an additional element – “the one or more processors”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of planning delivery routes using clustering amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 3 recites the following limitations:
The system in claim 1, wherein: 
reassigning the nodes to the one or more clusters further comprises: 
determining a closest cluster of the one or more clusters for each of the nodes, wherein: 
a distance between each of the nodes and the closest cluster in the node-cluster distance matrix is less than a respective node-cluster distance between each of the nodes and each other cluster of the one or more clusters in the node-cluster distance matrix; and 
the closest cluster is different from a respective current cluster of the one or more clusters for each of the nodes; and 
when (a) the closest cluster exists; and (b) the closest cluster has an available load capacity for each of the nodes: 
when a substitute node exists in both the closest cluster and a transfer list, switching each of the nodes with the substitute node; 
when (a) the substitute node does not exist; and (b) the respective current cluster for each of the nodes has a respective used load capacity rate at least as great as the predetermined average load threshold, moving each of the nodes to the closest cluster; and 
when (a) the substitute node does not exist; and (b) the respective used load capacity rate is less than the predetermined average load threshold: adding each of the nodes to the transfer list.
Claim 3 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 4 recites the following limitations:
The system in claim 3, wherein: 
the computing instructions are further configured to, when run on ... to perform: 
determining, in real-time after determining the closest cluster for each of the nodes, that the substitute node, for each of the nodes from both the closest cluster and the transfer list, exists, when switching the substitute node and each of the nodes between results in a negative combined node-cluster distance change.
Claim 4 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 4 does not integrate the abstract idea into practical application. Claim 4 recites an additional element – “the one or more processors”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 4 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of planning delivery routes using clustering amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 5 recites the following limitations:
The system in claim 3, wherein: 
reassigning the nodes to the one or more clusters further comprises: 
updating, in real-time, the respective centroid for each of the one or more clusters; and 
re-computing, in real-time, the node-cluster distance matrix.
Claim 5 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 6 recites the following limitations:
The system in claim 1, wherein: 
further reassigning, in real-time in at least 2 passes, the nodes to the one or more clusters further comprises: 
re-determining the respective delivery route for each of one or more remaining nodes of the nodes in each of the one or more clusters, wherein each of the one or more remaining nodes comprises no time window.
Claim 6 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 7 recites the following limitations:
The system in claim 6, wherein: 
at least one of:  601523708.429Docket No. 6290US01 / 1761284.1233 
re-determining the respective delivery route for the each of the one or more first nodes in each of the one or more clusters further comprises applying a greedy algorithm to determine an optimal slot for the each of the one or more first nodes in the respective delivery route based, at least in part, on: 
the respective common time window for the each of the one or more first nodes; and 
a respective node-node distance between each pair of cluster nodes in each of the one or more clusters; or 
re-determining the respective delivery route for the each of the one or more remaining nodes in each of the one or more clusters further comprises applying a greedy algorithm to determine a respective optimal slot for the each of the one or more remaining nodes in the respective delivery route based, at least in part, on: 
a respective node-node distance between each pair of cluster nodes in each of the one or more clusters.
Claim 7 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 8 recites the following limitations:
The system in claim 6, wherein: 
further reassigning, in real-time in at least 2 passes, the nodes to the one or more clusters further comprises: 
repeating one or more acts for further reassigning, in real-time in the at least 2 passes, the nodes to the one or more clusters for a predetermined reiteration count; 
assigning, in real-time after each repetition of the one or more acts, a count of at least one of the one or more first nodes to an infeasible order count, when an estimated delivery time for the at least one of the one or more first nodes fails to match a time window of the at least one of the one or more first nodes; and 
stopping repeating the one or more acts before reaching the predetermined reiteration count, when at least one of: 
the infeasible order count is zero; 
the infeasible order count is greater than a predetermined infeasible count threshold determined based on a total orders count from the order data; or 601523708.430Docket No. 6290US01 / 1761284.1233 
the one or more clusters remain unchanged after 2 consecutive repetitions of the one or more acts.
Claim 8 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 9 recites the following limitations:
The system in claim 1, wherein: computing, in real-time, the node-cluster distance matrix further comprises one or more of: 
determining the respective node-cluster distance between each of the nodes and each of the one or more clusters based on a street distance on a map; or 
when a ratio between a distribution width of node projections for the nodes on the map along a first axis in a Cartesian coordinate system and a distribution width of the node projections along a second axis orthogonal to the first axis is less than a predetermined threshold distributed, stretching the node projections along the first axis before computing the node-cluster distance matrix.
Claim 9 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 10 recites the following limitations:
The system in claim 1, wherein: generating the one or more clusters for the nodes further comprises: 
when (a) at least two nodes of the nodes have identical destinations; and (b) at least one of: (i) a respective cluster for each of the at least two nodes is different; or (ii) a respective slot for each of the at least two nodes in an identical delivery route is different from each other, merging the at least two nodes.
Claim 10 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 11 recites the following limitations:
A method being ..., the method comprising: 
extracting (a) location information of nodes from order data, (b) time window information of the nodes from the order data, and (c) load capacity information of delivery vehicles; 
generating, in real-time, one or more clusters for the nodes based, at least in part, on (a) the location information of the nodes and (b) the load capacity information, wherein:  601523708.431Docket No. 6290US01 / 1761284.1233 
each of the one or more clusters is associated with a respective vehicle of one or more dispatched vehicles of the delivery vehicles; 
determining, in real-time, a respective centroid for each of the one or more clusters based on location information of cluster nodes of the nodes for each of the one or more clusters; 
computing, in real-time, a node-cluster distance matrix, wherein the node-cluster distance matrix comprises a respective node-cluster distance between each of the nodes and each of the one or more clusters based, at least in part, on a respective distance between each of the nodes and the respective centroid for each of the one or more clusters; 
reassigning, in real-time, the nodes to the one or more clusters based, at least in part, on: 
the node-cluster distance matrix; 
load capacity information of the one or more dispatched vehicles;
a predetermined average load threshold of the one or more dispatched vehicles; and 
further reassigning, in real-time in at least 2 passes, the nodes to the one or more clusters based, at least in part, on the time window information of the nodes, wherein:
further reassigning, in real-time in the at least 2 passes, the nodes to the one or more clusters further comprises: 
determining a respective delivery route for each of the one or more clusters for the nodes; and 
in at least a first pass of the at least 2 passes and for each of one or more first nodes of the nodes that comprises a respective common time window, re-determining the respective delivery route for the each of the one or more first nodes in each of the one or more clusters based on the respective common time window; and  
transmitting the respective delivery route, as determined and re-determined, to be displayed on a respective user device for a respective driver for the respective vehicle.
Step 2A, Prong 1: The limitations for Claim 11 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions and mathematical calculations. The limitations of extracting, generating, determining, reassigning, further reassigning the nodes to the one or more clusters, and transmitting the respective delivery route are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. The other limitation of computing a node-cluster distance matrix is a process that, under their broadest reasonable interpretation, cover concepts that involve a mathematical calculation. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity” and “Mathematical Concepts”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 11 recites additional elements – “implemented via execution of computing instructions configured to run at one or more processors and stored at one or more non-transitory computer-readable media”. The claim as a whole merely describes how to generally “apply” the concept of extracting, generating, determining, computing, reassigning, further reassigning the nodes to the one or more clusters, and transmitting the respective delivery route by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process of planning delivery routes using clustering. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of planning delivery routes using clustering amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 12 recites the following limitations:
The method in claim 11 further comprising: 
delivery time for at least one node of the nodes, after further reassigning the nodes to the one or more clusters, fails to match a time window of the at least one node: 
adding a new cluster to the one or more clusters; and 
re-generating, in real-time, the one or more clusters for the nodes.
Claim 12 is directed to substantially the same abstract idea as Claim 11 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 13 recites the following limitations:
The method in claim 11, wherein: 
reassigning the nodes to the one or more clusters further comprises: 
determining a closest cluster of the one or more clusters for each of the nodes, wherein: 
a distance between each of the nodes and the closest cluster in the node-cluster distance matrix is less than a respective node-cluster distance between each of the nodes and each other cluster of the one or more clusters in the node-cluster distance matrix; and 
the closest cluster is different from a respective current cluster of the one or more clusters for each of the nodes; and 
when (a) the closest cluster exists; and (b) the closest cluster has an available load capacity for each of the nodes: 
when a substitute node exists in both the closest cluster and a transfer list, switching each of the nodes with the substitute node; 
when (a) the substitute node does not exist; and (b) the respective current cluster for each of the nodes has a respective used load capacity rate at least as great as the predetermined average load threshold, moving each of the nodes to the closest cluster; and 
when (a) the substitute node does not exist; and (b) the respective used load capacity rate is less than the predetermined load threshold: adding each of the nodes to the transfer list.
Claim 13 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 14 recites the following limitations:
The method in claim 13 further comprising: 
determining, in real-time after determining the closest cluster for each of the nodes, that the substitute node, for each of the nodes from both the closest cluster and the transfer list, exists, when switching the substitute node and each of the nodes between results in a negative combined node-cluster distance change.
Claim 14 is directed to substantially the same abstract idea as Claim 11 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 15 recites the following limitations:
The method in claim 13, wherein: 
reassigning the nodes to the one or more clusters further comprises: 
updating, in real-time, the respective centroid for each of the one or more clusters; and 
re-computing, in real-time, the node-cluster distance matrix.
Claim 15 is directed to substantially the same abstract idea as Claim 11 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 16 recites the following limitations:
The method in claim 11, wherein: 
further reassigning, in real-time in at least 2 passes, the nodes to the one or more clusters further comprises: 
re-determining the respective delivery route for each of one or more remaining nodes of the nodes in each of the one or more clusters, wherein each of the one or more remaining nodes comprises no time window.
Claim 16 is directed to substantially the same abstract idea as Claim 11 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 17 recites the following limitations:
The method in claim 16, wherein: 
at least one of:  601523708.429Docket No. 6290US01 / 1761284.1233 
re-determining the respective delivery route for the each of the one or more first nodes in each of the one or more clusters further comprises applying a greedy algorithm to determine an optimal slot for the each of the one or more first nodes in the respective delivery route based, at least in part, on: 
the respective common time window for the each of the one or more first nodes; and 
a respective node-node distance between each pair of cluster nodes in each of the one or more clusters; or 
re-determining the respective delivery route for the each of the one or more remaining nodes in each of the one or more clusters further comprises applying a greedy algorithm to determine a respective optimal slot for the each of the one or more remaining nodes in the respective delivery route based, at least in part, on: 
a respective node-node distance between each pair of cluster nodes in each of the one or more clusters.
Claim 17 is directed to substantially the same abstract idea as Claim 11 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 18 recites the following limitations:
The method in claim 16, wherein: 
further reassigning, in real-time in the at least 2 passes, the nodes to the one or more clusters further comprises: 
repeating one or more acts for further reassigning, in real-time in the at least 2 passes, the nodes to the one or more clusters for a predetermined reiteration count; 
assigning, in real-time after each repetition of the one or more acts, a count of at least one of the one or more first nodes to an infeasible order count, when an estimated delivery time for the at least one of the one or more first nodes fails to match a time window of the at least one of the one or more first nodes; and 
stopping repeating the one or more acts before reaching the predetermined reiteration count, when at least one of: 
the infeasible order count is zero; 
the infeasible order count is greater than a predetermined infeasible count threshold determined based on a total orders count from the order data; or 601523708.430Docket No. 6290US01 / 1761284.1233 
the one or more clusters remain unchanged after 2 consecutive repetitions of the one or more acts.
Claim 18 is directed to substantially the same abstract idea as Claim 11 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 19 recites the following limitations:
The method in claim 11, wherein: computing, in real-time, the node-cluster distance matrix further comprises one or more of: 
determining the respective node-cluster distance between each of the nodes and each of the one or more clusters based on a street distance on a map; or 
when a ratio between a distribution width of node projections for the nodes on the map along a first axis in a Cartesian coordinate system and a distribution width of the node projections along a second axis orthogonal to the first axis is less than a predetermined threshold distributed, stretching the node projections along the first axis before computing the node-cluster distance matrix.
Claim 19 is directed to substantially the same abstract idea as Claim 11 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 20 recites the following limitations:
The method in claim 11, wherein: generating the one or more clusters for the nodes further comprises: 
when (a) at least two nodes of the nodes have identical destinations; and (b) at least one of: (i) a respective cluster for each of the at least two nodes is different; or (ii) a respective slot for each of the at least two nodes in an identical delivery route is different from each other, merging the at least two nodes.
Claim 20 is directed to substantially the same abstract idea as Claim 11 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7, 9-10, 11-12, 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beckmann et al. (US PG Pub. No. 2019/0020578 A1; hereinafter "Beckmann") in view of Ananthanarayanan et al. (US Patent No. 9569745 B1; hereinafter "Ananthanarayanan").
Regarding Claim 1, Beckmann teaches a system comprising: one or more processors; and one or more non-transitory computer-readable media storing computing instructions configured to, when run on the one more processors, cause the one or more processors to perform (See “Apparatus 20 may for instance form at least a part (e.g. a functional unit or module) of the routing system 4 (FIG. 1). Apparatus 20 may equally well represent the functional units of a system that comprises several apparatuses to implement the functionality of routing system 4.” in Paragraph [0280] and “Apparatus 20 comprises at least one processor 21 and at least one program memory 22 including computer program code, the at least one memory 22 and the computer program code configured to, with the at least one processor 21, cause an apparatus (for instance apparatus 20, or another apparatus that comprises apparatus 20) at least to perform the method according to any aspect of the invention.” in Paragraph [0281]): extracting (a) location information of nodes from order data, (b) time window information of the nodes from the order data (See “obtaining information on a plurality of TBTEs that are each associated with a respective pick-up position and a respective drop-off position” in Paragraph [0017], “In the method according to the first or second aspect of the invention, at least one (e.g. all) of the TBTEs (e.g. those of the plurality of TBTEs and/or those of the new plurality of TBTEs) is associated with one or more respective timing constraints (e.g. a respective pick-up time window and/or a respective drop-off time window), ...” in Paragraph [0055], and “The information on the plurality of TBTEs may for instance be obtained from an administration system where requests for pick-up and/or delivery of TBTEs are received and/or processed.” in Paragraph [0021]), and (c) load capacity information of delivery vehicles (See “... a type of the TE 2 is either determined, ..., or obtained, e.g. from the TE 2 or from a device associated with the TE 2 (e.g. a device 200c of an operator 20c of TE 2c (FIG. 1)). The type of the TE may for instance be truck, van, car, motorbike/scooter, bicycle, person, for instance. Each type may be associated with a respective load capacity, i.e. how many TBTEs or up to which weight TBTEs can be transported by the TE 2. Alternatively, the type may be expressed by the load capacity itself.” in Paragraph [0394]); generating, in real-time, one or more clusters for the nodes based, at least in part, on (a) the location information of the nodes (See “The clustering of the plurality of TBTEs into one or more clusters may for instance comprise: generating one or more clusters, and, for each of the one or more clusters, performing: selecting a respective TBTE of the plurality of TBTEs, assigning this respective TBTE to the cluster, generating a respective TR having respective positions associated with the pick-up and drop-off position of this respective TBTE as waypoints, and associating the respective TR with the cluster;” in Paragraph [0096]-[0097] and “This is an entirely new way of addressing the technical problem of enabling clustering for larger numbers of TBTEs to be used in real-time or close-to-real-time applications.” in Paragraph [0112]) and (b) the load capacity information (See “For each cluster of the one or more clusters, the respective set of one or more respective TRs associated with the cluster may for instance at least fulfil a further criterion that a respective load capacity of the respective TEs associated with the respective TRs is not exceeded when conducting the respective TRs.” in Paragraph [0094]), wherein: each of the one or more clusters is associated with a respective vehicle of one or more dispatched vehicles of the delivery vehicles (See “wherein each of the one or more clusters is associated with a respective set of one or more respective TRs, each associated with a respective TE” in Paragraph [0089] wherein the “TE” is considered to be “a vehicle of one or more dispatched vehicles of the delivery vehicles” and “Nowadays, several application fields can be identified where routing, which is understood in this specification as a process of determining TRs for respective TEs (e.g. vehicles) that handle pick-up and drop-off TBTEs, has to be performed for large numbers of TBTEs.” in Paragraph [0003]); reassigning, in real-time, the nodes to the one or more clusters based, at least in part, on: the node-cluster distance matrix; load capacity information of the one or more dispatched vehicles; and a predetermined average load threshold of the one or more dispatched vehicles (See “In the clustering algorithm described above, if the checking yields a positive result, in addition to modifying the one or more concerned already generated TRs associated with this cluster to account for the TBTE, the following may be carried out: determining, according to an evaluation criterion, a first quality measure for the one or more already generated and possibly modified TRs associated with this cluster; determining an alternative assignment of the pick-up positions and drop-off positions of all TBTEs of the sub-set of TBTEs comprised by this cluster to one or more TRs, in which the one or more TRs are considered valid (e.g. not exceeding the respective capacity load of the respective TE, and/or not exceeding timing constraints associated with the TBTEs), and determining, according to the evaluation criterion, a second quality measure for the one or more TRs yield by the alternative assignment; and if the second quality measure is better than the first quality measure, associating the one or more TRs yield by the alternative assignment with this cluster, and keeping the association of the one or more already generated and possibly modified TRs with this cluster otherwise.” in Paragraphs [0113]-[0116], “The at least one routing restriction may for instance require one or more of the following: ... avoiding or reducing ascents, in particular with a gradient above a pre-defined threshold, in the TR associated with the at least one TE at least when the at least one TE has a respective loading condition during the ascents that is above a pre-defined threshold;” in Paragraphs [0236] and [0239] wherein the “pre-defined threshold” is considered to be the “predetermined average load threshold”, and “Based on this information, routing engine 155 determines, according to the optimization criterion “shortest route with low energy consumption” (for instance corresponding to the optimization criterion “shortest route avoiding ascents and/or altitude changes above respective pre-defined thresholds”), a matrix D with characteristic values for the respectively optimized routes between any two points t1, t2 of a set T of points t, wherein each point t is a pick-up and/or drop-off position of a TBTE. Alternatively, ascents and/or altitude information may not be considered in the optimization, but nevertheless information on the (e.g. average or maximum ascent/altitude difference) of the route between points t1, t2 provided in matrix D. The set T may for instance be provided to routing engine 155 via network 156 from routing/dispatching engine 158 or TBTE information database 157. Routing engine 155 may then for instance provide the matrix D with the characteristic values (e.g. length of the route from t1 to t2, ascent of the route from t1 to t2, and/or altitude difference of the route from t1 to t2) for the respectively optimized routes between any two points t1, t2 to routing engine 158, to be used in the determining of the set of one or more TRs.” in Paragraph [0403]); and further reassigning, in real-time in at least 2 passes, the nodes to the one or more clusters based, at least in part, on the time window information of the nodes (See “The clustering of the plurality of TBTEs into one or more clusters may for instance comprise: ... for each of the remaining TBTEs of the plurality of TBTEs: checking if one or more already generated clusters exist to which the TBTE can respectively be assigned in a way ... that the respectively concerned already generated TRs associated with the respective cluster, i.e.: the already generated TR, or the first already generated TR and the second already generated TR if connected directly, or the first already generated TR, the second already generated TR and the one or more other already generated TRs indirectly connecting the first already generated TR and the second already generated TR, are still considered valid when being modified to account for the TBTE (e.g. by adding not yet-positions associated with pick-up/drop-off positions as waypoints in the TR, and/or by associating already or added positions associated with pick-up/drop-off positions with information on the TBTE, e.g. timing constraints and/or transfer delays)” in Paragraphs [0096], [0098], [0099], [0101]-[0105]), wherein: further reassigning, in real-time in the at least 2 passes, the nodes to the one or more clusters further comprises: determining a respective delivery route for each of the one or more clusters for the nodes (See “According to a fifth aspect of the invention, the method according to the first, second, third or fourth aspect of the invention has the further feature that the determining of the set of one or more TRs comprises: clustering the plurality of TBTEs into one or more clusters so that each of the one or more clusters comprises a respective (e.g. disjunct) sub-set of TBTEs of the plurality of TBTEs, wherein each of the one or more clusters is associated with a respective set of one or more respective TRs, each associated with a respective TE and defining a respective sequence of waypoints, ...” in Paragraph [0087] – [0089]); and in at least a first pass of the at least 2 passes and for each of one or more first nodes of the nodes that comprises a respective common time window, re-determining the respective delivery route for the each of the one or more first nodes in each of the one or more clusters based on the respective common time window (See “... a further (optional) optimization may be applied to improve the quality of the solution. Step 605 may then further comprise: determining, according to an evaluation criterion, a first quality measure for the one or more already generated and possibly modified TRs associated with this cluster; determining an alternative assignment of the pick-up positions and drop-off positions of all TBTEs 3 comprised by this cluster to one or more TRs, in which the one or more TRs are considered valid (e.g. ... do not exceed timing constraints associated with the TBTEs), and determining, according to the evaluation criterion, a second quality measure for the one or more TRs yield by the alternative assignment; and if the second quality measure is better than the first quality measure, associating the one or more TRs yield by the alternative assignment with this cluster, and keeping the association of the one or more already generated and possibly modified TRs with this cluster otherwise.” in Paragraphs [0327]-[0330]); and transmitting the respective delivery route, as determined and re-determined, to be displayed on a respective user device for a respective driver for the respective vehicle (See “Respective representations of at least a part of the TRs of the set of one or more TRs are then provided (e.g. transmitted via a communication network, e.g. by pushing or pulling) to the respective TEs associated with the TRs of the set of TRs or to respective devices (e.g. navigation devices) associated with the respective TEs (e.g. associated with the respective operators of the TEs and thus also with the TEs with which the respective operators are associated).” in Paragraph [0036]).
Beckmann does not explicitly teach; however, Ananthanarayanan teaches determining, in real-time, a respective centroid for each of the one or more clusters based on location information of cluster nodes of the nodes for each of the one or more clusters (See “In some embodiments, a clustering module of the service provider may use a clustering algorithm (e.g., k-means clustering) to assign regional clusters 208. For example, the service provider may assign a number of centroids to the geographic area 202 such that the distance between each of the pickup locations 204 and the centroids are minimized. In this example, a regional cluster 208 is formed by assigning each pickup location 204 to the closest centroid. The points that are equally close to two or more centroids then form a centroid boundary 210. The service provider may adjust the number of centroids, which would result in a movement of cluster boundaries and an increase or decrease in the number of regional clusters 208.” in Column 4, Lines 4-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the routing system of Beckmann to include determining, in real-time, a respective centroid for each of the one or more clusters as described above, as taught by Ananthanarayanan, in order to minimize the distance between each of the pickup locations and the centroids (See Column 4, Lines 7-10 of Ananthanarayanan).
Beckmann also teaches computing, in real-time, a node-cluster distance matrix, wherein the node-cluster distance matrix comprises a respective node-cluster distance between each of the nodes and each of the one or more clusters based, at least in part, on a respective distance between each of the nodes and ... (See “Based on this information, routing engine 155 determines, according to the optimization criterion “shortest route with low energy consumption” (for instance corresponding to the optimization criterion “shortest route avoiding ascents and/or altitude changes above respective pre-defined thresholds”), a matrix D with characteristic values for the respectively optimized routes between any two points t1, t2 of a set T of points t, wherein each point t is a pick-up and/or drop-off position of a TBTE. Alternatively, ascents and/or altitude information may not be considered in the optimization, but nevertheless information on the (e.g. average or maximum ascent/altitude difference) of the route between points t1, t2 provided in matrix D. The set T may for instance be provided to routing engine 155 via network 156 from routing/dispatching engine 158 or TBTE information database 157. Routing engine 155 may then for instance provide the matrix D with the characteristic values (e.g. length of the route from t1 to t2, ascent of the route from t1 to t2, and/or altitude difference of the route from t1 to t2) for the respectively optimized routes between any two points t1, t2 to routing engine 158, to be used in the determining of the set of one or more TRs.” in Paragraph [0403]. It can be seen that the routing engine is capable of determining, in real-time, a respective centroid for each of the one or more clusters and computing, in real-time, a node-cluster matrix as described above in the claim limitations.). 
Beckmann does not explicitly teach the “centroid”; however, Ananthanarayanan teaches the respective centroid for each of the one or more clusters (See “In some embodiments, a clustering module of the service provider may use a clustering algorithm (e.g., k-means clustering) to assign regional clusters 208. For example, the service provider may assign a number of centroids to the geographic area 202 such that the distance between each of the pickup locations 204 and the centroids are minimized. In this example, a regional cluster 208 is formed by assigning each pickup location 204 to the closest centroid. The points that are equally close to two or more centroids then form a centroid boundary 210. The service provider may adjust the number of centroids, which would result in a movement of cluster boundaries and an increase or decrease in the number of regional clusters 208.” in Column 4, Lines 4-17).
The motivation to combine Ananthanarayanan with Beckmann described above would persist.
Regarding Claim 2, Beckmann in view of Ananthanarayanan teaches all the limitations of Claim 1 as described above. Beckmann also teaches wherein: the computing instructions are further configured to, when run on the one or more processors, cause the one or more processors to perform: when an estimated delivery time for at least one node of the nodes, after further reassigning the nodes to the one or more clusters, fails to match a time window of the at least one node: adding a new cluster to the one or more clusters; and re-generating, in real-time, the one or more clusters for the nodes (See “if the checking yields a negative result, generating a new cluster, assigning the TBTE to the new cluster, generating a TR having respective positions associated with the pick-up and drop-off position of the TBTE as waypoints, and associating the TR with the new cluster.” in Paragraph [0107] wherein the “if checking yields a negative result” is considered to be “an estimated delivery time for at least one node of the nodes, after further reassigning the nodes to the one or more clusters, fails to match a time window of the at least one node” and see also Paragraph [0026] - “A TR may not only define the sequence of waypoints, but also define a timing, for instance a timing of at least one of the waypoints, e.g. a time or time window when pick-up or drop-off is possible at the pick-up/drop-off position associated with the waypoint (e.g. ... an entity associated with the TBTE (e.g. a shipment) is only at this time or in this time window at the pick-up/drop-off position associated with the waypoint).”).
Regarding Claim 6, Beckmann in view of Ananthanarayanan teaches all the limitations of Claim 1 as described above. Beckmann also teaches wherein: further reassigning, in real-time in at least 2 passes, the nodes to the one or more clusters further comprises: re-determining the respective delivery route for each of one or more remaining nodes of the nodes in each of the one or more clusters, wherein each of the one or more remaining nodes comprises no time window (See “... a further (optional) optimization may be applied to improve the quality of the solution. Step 605 may then further comprise: determining, according to an evaluation criterion, a first quality measure for the one or more already generated and possibly modified TRs associated with this cluster; determining an alternative assignment of the pick-up positions and drop-off positions of all TBTEs 3 comprised by this cluster to one or more TRs, in which the one or more TRs are considered valid (e.g. do not exceed the respective capacity load of the respective TE, and/or do not exceed timing constraints associated with the TBTEs), and determining, according to the evaluation criterion, a second quality measure for the one or more TRs yield by the alternative assignment; and if the second quality measure is better than the first quality measure, associating the one or more TRs yield by the alternative assignment with this cluster, and keeping the association of the one or more already generated and possibly modified TRs with this cluster otherwise.” in Paragraphs [0327]-[0330]).
Regarding Claim 7, Beckmann in view of Ananthanarayanan teaches all the limitations of Claims 1 and 6 as described above. Beckmann also teaches wherein: at least one of: re-determining the respective delivery route for the each of the one or more first nodes in each of the one or more clusters further comprises applying a greedy algorithm to determine an optimal slot for each of the one or more first nodes in the respective delivery route based, at least in part, on: the respective common time window for the each of the one or more first nodes; and a respective node-node distance between each pair of cluster nodes in each of the one or more clusters; or re-determining the respective delivery route for the each of the one or more remaining nodes in each of the one or more clusters further comprises applying a greedy algorithm to determine a respective optimal slot for each of the one or more remaining nodes in the respective delivery route based, at least in part, on: a respective node-node distance between each pair of cluster nodes in each of the one or more clusters (See “The main TR with its connected secondary TRs of each cluster may then again constitute a valid solution, i.e. may satisfy restrictions such as for instance load capacity restrictions and/or timing constraints of the TBTEs. Furthermore, the main/secondary TRs may be optimized according to one or more optimization criteria, e.g. for shortest routes, fastest routes, low energy consumption, low pollution, etc.” in Paragraph [0124], “Both the secondary TRs and the main TR may be determined by using an error avoiding greedy algorithm. Therein, for the secondary TRs, for instance smaller load capacities of the TEs may be prescribed than for the TEs of the main TR.” in Paragraph [0125], and “The secondary TRs may for instance be determined by an error-avoiding greedy algorithm (e.g. as described for the clustering in the context of the fifth aspect of the invention above, however without allowing secondary TRs, and/or for instance with smaller load capacities for the TEs). The main TR may for instance be determined by an error-avoiding greedy algorithm with the start/end positions of the secondary TRs as inputs. Actually more secondary TRs than the one or more TRs may be determined, and also more than one main TR may be determined, but the one or more secondary TRs are only associated with the one main TR.” in Paragraph [0153]).
Regarding Claim 9, Beckmann in view of Ananthanarayanan teaches all the limitations of Claim 1 as described above. Beckmann also teaches wherein: computing, in real-time, the node-cluster distance matrix further comprises one or more of: determining the respective node-cluster distance between each of the nodes and each of the one or more clusters based on a street distance on a map; or when a ratio between a distribution width of node projections for the nodes on the map along a first axis in a Cartesian coordinate system and a distribution width of the node projections along a second axis orthogonal to the first axis is less than a predetermined threshold distributed, stretching the node projections along the first axis before computing the node-cluster distance matrix (See “Street map pre-processing block 150 comprises a map data unit 151 storing map data, an altitude information unit 152 storing altitude information (may be integrated with the map data unit 151) and a unit 153 for storing TE-type specific rules, e.g. rules specifying that ascents or altitude differences above a pre-defined threshold should be avoided for certain types of TEs... Furthermore, pre-processing block 150 comprises a mapping module 154 that receives and combines according information from units 151-153 and outputs TE-specific map information to the shortest/energy-efficient path routing engine 155. The information provided from mapping module 154 to routing engine 155 may for instance be the graph GkT already described above. Based on this information, routing engine 155 determines, according to the optimization criterion “shortest route with low energy consumption” (for instance corresponding to the optimization criterion “shortest route avoiding ascents and/or altitude changes above respective pre-defined thresholds”), a matrix D with characteristic values for the respectively optimized routes between any two points t1, t2 of a set T of points t, wherein each point t is a pick-up and/or drop-off position of a TBTE. Alternatively, ascents and/or altitude information may not be considered in the optimization, but nevertheless information on the (e.g. average or maximum ascent/altitude difference) of the route between points t1, t2 provided in matrix D. The set T may for instance be provided to routing engine 155 via network 156 from routing/dispatching engine 158 or TBTE information database 157. Routing engine 155 may then for instance provide the matrix D with the characteristic values (e.g. length of the route from t1 to t2, ascent of the route from t1 to t2, and/or altitude difference of the route from t1 to t2) for the respectively optimized routes between any two points t1, t2 to routing engine 158, to be used in the determining of the set of one or more TRs. As already stated, matrix D may not only comprise information for one respectively optimized route between any pointes ti, t2, but also two or more differently optimized route to allow for more degrees of freedom in the determining of the actual TRs by routing/dispatching engine 158.” in Paragraph [0403]. It can be seen that the mapping module 154 is capable of determining the respective node-cluster distance between each of the nodes and each of the one or more clusters based on a street distance on a map.).
Regarding Claim 10, Beckmann in view of Ananthanarayanan teaches all the limitations of Claim 1 as described above. Beckmann also teaches wherein: generating the one or more clusters for the nodes further comprises: when (a) at least two nodes of the nodes have identical destinations; and (b) at least one of: (i) a respective cluster for each of the at least two nodes is different; or (ii) a respective slot for each of the at least two nodes in an identical delivery route is different from each other, merging the at least two nodes (See “The method according to any of embodiments 15-17, wherein the clustering of the plurality of to-be-transported entities into one or more clusters comprises: generating one or more clusters, and, for each of the one or more clusters, performing: selecting a respective to-be-transported entity of the plurality of to-be-transported entities, assigning this respective to-be-transported entity to the cluster, generating a respective transport route having respective positions associated with the pick-up and drop-off position of this respective to-be-transported entity as waypoints, and associating the respective transport route with the cluster; for each of the remaining to-be-transported entities of the plurality of to-be-transported entities: checking if one or more already generated clusters exist to which the to-be-transported entity can respectively be assigned in a way that respective positions associated with its pick-up position and drop-off position are or become waypoints of an already generated transport route associated with the respective cluster or that a position associated with its pick-up position is or becomes a waypoint of an already generated first route associated with the respective cluster and a position associated with its drop-off position is or becomes a waypoint of a second already generated transport route associated with the respective cluster and connected directly or indirectly via one or more other already generated transport routes associated with the respective cluster to the first transport route, and that the respectively concerned already generated transport routes associated with the respective cluster, i.e.: the already generated transport route, or the first already generated transport route and the second already generated transport route if connected directly, or the first already generated transport route, the second already generated transport route and the one or more other already generated transport routes indirectly connecting the first already generated transport route and the second already generated transport route, are still considered valid when being modified to account for the to-be-transported entity; if the checking yields a positive result, adding the to-be-transported entity to that cluster of the one or more clusters for which it was determined that the to-be-transported entity can be assigned, according to an optimization criterion, in an optimum way, and modifying the one or more concerned already generated transport routes associated with this cluster to account for the to-be-transported entity” in Paragraphs [0450]-[0459]).
Claims 11-12, 16-17, 19-20 are method claims corresponding to system Claims 1-2, 6-7, and 9-10. All of the limitations in Claims 11-12, 16-17, 19-20 are found reciting the same scopes of the respective limitations in Claims 1-2, 6-7, and 9-10. Accordingly, Claims 11-12, 16-17, 19-20 are considered obvious (rejection) by the same rationales presented in the rejection of Claims 1-2, 6-7, and 9-10, respectively set forth above. 
Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Beckmann in view of Ananthanarayanan and DEMIZU et al. (US PG Pub. No. 2020/0402004 A1; hereinafter "DEMIZU").
Regarding Claim 3, Beckmann in view of Ananthanarayanan teaches all the limitations of Claim 1 as described above. Beckmann teaches wherein: reassigning the nodes to the one or more clusters further comprises: ... when (a) the closest cluster exists; and (b) the closest cluster has an available load capacity for each of the nodes: when a substitute node exists in both the closest cluster and a transfer list, switching each of the nodes with the substitute node (See “The two or more positions are for instance pick-up and/or drop-off positions of the same or different TBTEs that are within a pre-defined geographical area (e.g. pre-defined based on respective postal addresses of the pick-up/drop-off position) or within an area with a pre-defined size (e.g. less than 100 m). A position associated with the local cluster (e.g. a center position, or one of the two or more positions, or another position, e.g. the first address of the street in which all of the two or more positions are located) is then used, e.g. for the map pre-processing (fourth aspect of the invention) and/or clustering (fifth aspect of the invention) already described above.” in Paragraph [0165] and “In the clustering algorithm described above, if the checking yields a positive result, in addition to modifying the one or more concerned already generated TRs associated with this cluster to account for the TBTE, the following may be carried out: determining, according to an evaluation criterion, a first quality measure for the one or more already generated and possibly modified TRs associated with this cluster; determining an alternative assignment of the pick-up positions and drop-off positions of all TBTEs of the sub-set of TBTEs comprised by this cluster to one or more TRs, in which the one or more TRs are considered valid (e.g. not exceeding the respective capacity load of the respective TE, and/or not exceeding timing constraints associated with the TBTEs), and determining, according to the evaluation criterion, a second quality measure for the one or more TRs yield by the alternative assignment; and if the second quality measure is better than the first quality measure, associating the one or more TRs yield by the alternative assignment with this cluster, and keeping the association of the one or more already generated and possibly modified TRs with this cluster otherwise.” in Paragraphs [0113]-[0116]); when (a) the substitute node does not exist; and (b) the respective current cluster for each of the nodes has a respective used load capacity rate at least as great as the predetermined average load threshold, moving each of the nodes to the closest cluster; and when (a) the substitute node does not exist; and (b) the respective used load capacity rate is less than the predetermined average load threshold: adding each of the nodes to the transfer list (See “The data structure(s) including the results specific for different optimization criteria may then be jointly considered in the determining of the set of one or more TRs, e.g. in a way that as long as a TE is projected to have a loading condition above a pre-defined threshold, the data structure specific for the optimization criterion avoiding ascents with a gradient above a pre-defined threshold is applied, and as soon as the projected loading condition is below the pre-defined threshold, the data structure specific for the optimization criterion targeting shortest routes is applied.” in Paragraph [0232]).
Beckmann in view of Ananthanarayanan does not explicitly teach; however, DEMIZU teaches determining a closest cluster of the one or more clusters for each of the nodes, wherein: a distance between each of the nodes and the closest cluster in the node-cluster distance matrix is less than a respective node-cluster distance between each of the nodes and each other cluster of the one or more clusters in the node-cluster distance matrix; and the closest cluster is different from a respective current cluster of the one or more clusters for each of the nodes (See “On the other hand, when it is determined that the number of visit destinations is equal to or less than the threshold value, the re-determination visit destination selection unit 13 integrates the cluster to which the most visit destinations belong and a cluster at a position closest to the cluster to create a new cluster. A distance between the clusters is, for example, a distance between positions of centers of gravity of the clusters, which are centers of gravity of visit destinations belonging to the clusters.” in Paragraph [0041]. It can be seen that the re-determination visit destination selection unit 13 is capable to determining a closest cluster of the one or more clusters for each of the nodes.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the routing system of Beckmann in view of Ananthanarayanan to include determining a closest cluster of the one or more clusters for each of the nodes and the limitation described above, as taught by DEMIZU since the claimed invention is merely a combination of old elements. In the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that results of the combination were predictable. 
Regarding Claim 4, Beckmann in view of Ananthanarayanan and DEMIZU teaches all the limitations of Claims 1 and 3 as described above. Beckmann also teaches wherein: the computing instructions are further configured to, when run on the one or more processors, cause the one or more processors to perform: determining, in real-time after determining the closest cluster for each of the nodes, that the substitute node, for each of the nodes from both the closest cluster and the transfer list, exists, when switching the substitute node and each of the nodes between results in a negative combined node-cluster distance change (See “Street map pre-processing block 150 comprises a map data unit 151 storing map data, an altitude information unit 152 storing altitude information (may be integrated with the map data unit 151) and a unit 153 for storing TE-type specific rules, e.g. rules specifying that ascents or altitude differences above a pre-defined threshold should be avoided for certain types of TEs... Based on this information, routing engine 155 determines, according to the optimization criterion “shortest route with low energy consumption” (for instance corresponding to the optimization criterion “shortest route avoiding ascents and/or altitude changes above respective pre-defined thresholds”), a matrix D with characteristic values for the respectively optimized routes between any two points t1, t2 of a set T of points t, wherein each point t is a pick-up and/or drop-off position of a TBTE. Alternatively, ascents and/or altitude information may not be considered in the optimization, but nevertheless information on the (e.g. average or maximum ascent/altitude difference) of the route between points t1, t2 provided in matrix D. The set T may for instance be provided to routing engine 155 via network 156 from routing/dispatching engine 158 or TBTE information database 157. Routing engine 155 may then for instance provide the matrix D with the characteristic values (e.g. length of the route from t1 to t2, ascent of the route from t1 to t2, and/or altitude difference of the route from t1 to t2) for the respectively optimized routes between any two points t1, t2 to routing engine 158, to be used in the determining of the set of one or more TRs. As already stated, matrix D may not only comprise information for one respectively optimized route between any pointes ti, t2, but also two or more differently optimized route to allow for more degrees of freedom in the determining of the actual TRs by routing/dispatching engine 158.” in Paragraph [0403]. It can be seen that the routing engine 155 is capable of doing the determination step described above).
Regarding Claim 5, Beckmann in view of Ananthanarayanan and DEMIZU teaches all the limitations of Claims 1 and 3 as described above. Beckmann also teaches wherein: reassigning the nodes to the one or more clusters further comprises: re-computing, in real-time, the node-cluster distance matrix (See “Based on this information, routing engine 155 determines, according to the optimization criterion “shortest route with low energy consumption” (for instance corresponding to the optimization criterion “shortest route avoiding ascents and/or altitude changes above respective pre-defined thresholds”), a matrix D with characteristic values for the respectively optimized routes between any two points t1, t2 of a set T of points t, wherein each point t is a pick-up and/or drop-off position of a TBTE. Alternatively, ascents and/or altitude information may not be considered in the optimization, but nevertheless information on the (e.g. average or maximum ascent/altitude difference) of the route between points t1, t2 provided in matrix D. The set T may for instance be provided to routing engine 155 via network 156 from routing/dispatching engine 158 or TBTE information database 157. Routing engine 155 may then for instance provide the matrix D with the characteristic values (e.g. length of the route from t1 to t2, ascent of the route from t1 to t2, and/or altitude difference of the route from t1 to t2) for the respectively optimized routes between any two points t1, t2 to routing engine 158, to be used in the determining of the set of one or more TRs.” in Paragraph [0403]. It can be seen that the routing engine is capable of re-computing, in real-time, the node-cluster distance matrix.).
Beckmann does not explicitly teach; however, Ananthanarayanan teaches updating, in real-time, the respective centroid for each of the one or more clusters (See “In some embodiments, the size of each regional cluster may be adjusted to include more or fewer pickup locations 204. For example, the service provider may set a maximum or minimum number of pickup locations that are to be included in each regional cluster 208. In some embodiments, as the number of total pickup locations changes, the number of centroids may be adjusted and regional cluster boundaries 210 reassigned.” in Column 5, Lines 4-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the routing system of Beckmann to include updating, in real-time, the respective centroid for each of the one or more clusters, as taught by Ananthanarayanan, in order to minimize the distance between each of the pickup locations and the centroids (See Column 4, Lines 7-10 of Ananthanarayanan).
Claims 13-15 are method claims corresponding to system Claims 3-5. All of the limitations in Claims 13-15 are found reciting the same scopes of the respective limitations in Claims 3-5. Accordingly, Claims 13-15 are considered obvious (rejection) by the same rationales presented in the rejection of Claims 3-5, respectively set forth above.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Beckmann in view of Ananthanarayanan and SARKAR et al. (US PG Pub. No. 2019/0212753 A1; hereinafter "SARKAR").
Regarding Claim 8, Beckmann in view of Ananthanarayanan teaches all the limitations of Claims 1 and 6 as described above. Beckmann in view of Ananthanarayanan does not explicitly teach; however, SARKAR teaches wherein: further reassigning, in real-time in the at least 2 passes, the nodes to the one or more clusters further comprises: repeating one or more acts for further reassigning, in real-time in at least 2 passes, the nodes to the one or more clusters for a predetermined reiteration count; assigning, in real-time after each repetition of the one or more acts, a count of at least one of the one or more first nodes to an infeasible order count, when an estimated delivery time for the at least one of the one or more first nodes fails to match a time window of the at least one of the one or more first nodes; and stopping repeating the one or more acts before reaching the predetermined reiteration count, when at least one of: the infeasible order count is zero; the infeasible order count is greater than a predetermined infeasible count threshold determined based on a total orders count from the order data; or601523708.430Docket No. 6290US01 / 1761284.1233 the one or more clusters remain unchanged after 2 consecutive repetitions of the one or more acts (See “In an embodiment of the present disclosure, the one or more hardware processors are further configured to determine a plurality of clusters of the nodes based on the nCAR approach by: (i) creating n potential clusters for n number of the nodes, the nodes being initially unassigned to any cluster, the step of creating n potential clusters comprises iteratively performing for each node: initializing demand of an ith potential cluster to the demand of an ith node; identifying the ith node as a current node; iteratively determining a nearest neighbor of the current node based on Euclidean distance therebetween; selecting the nearest neighbor as a cluster member and identifying the nearest neighbor as a new current node if a capacity restriction is satisfied, wherein sum of the demand of the ith potential cluster and the demand of the nearest node representing the total demand is within the maximum capacity of the associated vehicle to form the feasible route; and (ii) selecting a best cluster from the n potential clusters by: computing Euler cycle cost and single node cycle cost associated with nodes of the n potential clusters and assigning summation thereof as total cost for each of the n potential clusters; selecting the potential cluster associated with a lowest total cost as the best cluster; and assigning the nodes of the best cluster to a group T and remaining nodes of the n number of nodes to a group T; (iii) repeating steps (i) and (ii) until the group T is empty; wherein the best cluster from each iteration constitutes the plurality of clusters that form the feasible route for the associated vehicle.” in Paragraph [0008]. It can be seen that the one or more hardware processors are capable of doing the limitations described above.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the routing system of Beckmann in view of Ananthanarayanan to include determining a closest cluster of the one or more clusters for each of the nodes and the limitation described above, as taught by SARKAR since the claimed invention is merely a combination of old elements. In the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that results of the combination were predictable. 
Claim 18 is a method claim corresponding to system Claim 8. All of the limitations in Claim 18 is found reciting the same scopes of the respective limitations in Claim 8. Accordingly, Claim 18 is considered obvious (rejection) by the same rationales presented in the rejection of Claim 8, respectively set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628